USCA1 Opinion

	




          July 12, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2235                                      IKE WEEMS,                                Plaintiff, Appellant,                                          v.                            GEORGE A. VOSE, ETC., ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                 [Hon. Francis J. Boyle, Senior U.S. District Judge]                                         __________________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Ike Weems on brief pro se.            _________            Michael B.  Grant, Senior Legal  Counsel, Rhode Island  Department            _________________        of Corrections,  on  Memorandum  in  Support  of  Motion  for  Summary        Disposition, for appellees.                                 ____________________                                 ____________________                 Per  Curiam.   Having carefully  examined the  record in                 ___________            this  case,  we  affirm  the dismissal  of  appellant  Weems'            complaint.                   First, since the Morris rules  are state law, an alleged            violation  of  them,  without   more,  is  not  a  sufficient            predicate  to  sustain a  damage  action  under federal  law.            Complaints  of such  violations should  be directed  to state            court.  Furthermore, insofar  as  Weems  seeks injunctive  or            declaratory  relief  for  these  alleged  violations,  he  is            precluded  by our  prior holding  that inmates may  not bring            individual  section 1983  actions  for injunctive  or  relief            which  are based on consent decree violations.  See Martel v.                                                            ___ ______            Fridovich, 14 F.3d 1, 3 n.4 (1st Cir. 1993).            _________                 Second, even  if we assume without  deciding that Weems'            disciplinary  hearings  deprived  him  of  a constitutionally            protected liberty interest, Weems  has still failed to allege            sufficient facts to  sustain a  claim that his  right to  due            process  has   been  violated.     Liberally  construed,  his            complaint alleges:  (1) that  he was not  provided sufficient            notice  of the  charges prior  to the  disciplinary hearings;            and (2) that the board's findings of guilt  were not based on            some evidence in the record.  As to the first, Weems concedes            that he received notice of the disciplinary reports at  least            24  hours prior  to the  hearings and  this is  sufficient to            satisfy  due process.  See  Langton v. Berman,  667 F.2d 231,                                   ___  _______    ______            234 (1st Cir. 1981).  As to the second, the record shows that                                         -2-            in  each instance  the board  relied on  disciplinary reports            which  contained eyewitness accounts  of the infractions with            which Weems was charged.   Moreover, Weems never controverted            the essential  factual allegations on which  the board relied            at  the disciplinary  hearing  nor  does  he  do  so  in  his            complaint.   In these circumstances, the  board's reliance on            the  written reports was proper  and no due process violation            occurred.  See  Forbes v.  Trigg, 976 F.2d  308, 318-19  (7th                       ___  ______     _____            Cir.  1992)  (finding no  due  process  violation in  similar            circumstances), cert. denied, 507 U.S. 950 (1993).                            _____ ______                 Third, as the Supreme Court has recently made clear, the            right  of access  to  the courts  is  the "right  to bring  a            grievance  that the  inmate wishe[s] to  present."   Lewis v.                                                                 _____            Casey, 1996 WL 340797, at *5 (U.S June 24, 1996).   It is not            _____            a right "to litigate effectively once in court."  Id.   Thus,                                                              __            in  order to  prevail on  his claim  that  his constitutional            right  was violated, Weems  must show  an "actual  injury" by            "demonstrat[ing] that the alleged shortcomings in the library            or legal assistance  hindered his efforts  to pursue a  legal            claim."   Id.   Not  only has  Weems alleged  no such  actual                      __            injury but the record makes clear that he was able to present            his alleged  grievances to the  court and  that, as a  pro se                                                                   ___ __            plaintiff, his complaint was liberally construed.  Thus, this            claim is meritless.                                         -3-                 Finally,  essentially  for  the  reasons  given  by  the            magistrate judge  in  his report  and  recommendation,  dated            September  29, 1995,  Weems'  allegation that  the punishment            assessed  him  violated  his  right to  equal  protection  is            without merit.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -4-